Cite as 2013 Ark. 422

                SUPREME COURT OF ARKANSAS
                                        No.   CR-13-613

                                                   Opinion Delivered October 24, 2013


TIMOTHY L. SMITH                                   APPELLEE’S MOTION TO DISMISS
  APPELLANT                                        FOR LACK OF JURISDICTION
                                                   [JEFFERSON COUNTY CIRCUIT
v.                                                 COURT, 35CR-10-126, HON. JODIE
                                                   RAINES DENNIS, JUDGE]
STATE OF ARKANSAS
  APPELLEE
                                                   MOTION GRANTED; APPEAL
                                                   DISMISSED.


                                       PER CURIAM


       On May 15, 2012, judgment was entered in the Jefferson County Circuit Court

reflecting that appellant Timothy L. Smith had entered a negotiated plea of guilty to

aggravated residential burglary, committing a terroristic act, aggravated assault, and aggravated

robbery. An aggregate sentence of 180 months’ imprisonment was imposed to be followed

by an additional 72 months’ suspended imposition of sentence. On March 4, 2013, appellant

filed in the circuit court a pro se petition for postconviction relief pursuant to Arkansas Rule

of Criminal Procedure 37.1 (2012). The petition was denied, and appellant lodged an appeal

in this court from the order. Now before us is the appellee’s motion to dismiss the appeal on

the ground that the petition was not timely filed.

       The motion is granted, as it is evident from the record that appellant could not succeed

on appeal. This court will not permit an appeal from an order that denied a petition for

postconviction relief to go forward where it is clear that the appellant could not prevail.
                                     Cite as 2013 Ark. 422

Murphy v. State, 2013 Ark. 243 (per curiam).

       Arkansas Rule of Criminal Procedure 37.2(c) requires that, where an appellant entered

a plea of guilty, a petition must be filed within ninety days of the date of entry of judgment.

Ark. R. Crim. P. 37.2(c)(i). Appellant filed his petition far outside the ninety-day period.

The time limitations imposed in Rule 37.2(c) are jurisdictional in nature, and, if they are not

met, a circuit court lacks jurisdiction to grant postconviction relief. Talley v. State, 2012 Ark.
314 (per curiam); Benton v. State, 325 Ark. 246, 925 S.W.2d 401 (1996) (per curiam). The

petition before the circuit court was not timely filed as to the judgment-and-commitment

order; thus, the circuit court lacked jurisdiction to grant the relief sought. Where the circuit

court lacks jurisdiction, the appellate court also lacks jurisdiction. Nooner v. State, 2013 Ark.
13 (per curiam).

       Motion granted; appeal dismissed.

       Timothy L. Smith, pro se appellant.

       Dustin McDaniel, Att’y Gen., by: Rebecca Bailey Kane, Ass’t Att’y Gen., for appellee.




                                                2